 HUDSONBERLINDCORPORATION421Hudson Berlind Corporation and Local 810,Steel,Metals,Alloysand Hardware Fabricators and Ware-housemen,affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America and Local 222, affiliated withInternational Production,Serviceand Sales Employ-ees Union,Partyto the Contract.Case 29-CA-2795May 2, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn January 17, 1973, Administrative Law JudgeHenry L. Jalette issues the attached Decision in thisproceeding. Thereafter, both the General Counseland the Charging Party filed exceptions and support-ing briefs.' The Respondent filed a brief in oppositionto exceptions to the Administrative Law Judge's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The complaint alleged that the Respondent hadviolated Section 8(a)(1) and (2) of the Act by recogniz-ing and entering into a collective-bargaining agree-ment with Local 222, affiliated with the InternationalProduction, Service and Sales Employees Union, foremployees at the Respondent's newly opened ware-house in Hicksville, New York, (1) before any em-ployees were employed in the unit, and (2) at a timewhen a valid question concerning representation ex-isted. The complaint further alleged that by enteringinto such agreement with Local 222 containing aunion-security agreement the Respondent also violat-ed Section 8(a)(3) of the Act.The record shows that in the fall and winter of 1971,Hudson Berlind Corporation (Greenman Brothers,Inc.), the Respondent, acquired two wholesale distri-bution firms,Hudson Housewares Corp., hereincalled Hudson, with its principal office and place ofbusiness in Brooklyn, New York, and H. Berlind, Inc.,herein called Berlind, with its principal office andplace of business in Floral Park, New York. At the1The Charging Party has requested oral argument This request is herebydenied because the record, the exceptions, and the briefs adequately presentthe issuesand positions of the partiestime of their acquisitions both companies were en-gaged in the wholesale distribution and sale of house-hold goods and related products at their respectivewarehouses. Hudson's warehouse employees, num-bering 31, were represented by Local 222 under acollective-bargaining agreement with an expirationdate of March 15 .2 Berlind's warehouse employees,numbering 10, were represented by Local 810, Steel,Metals, Alloys and Hardware Fabricators and Ware-housemen, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America, the Charging Party, under a collec-tive-bargaining contract with an expiration date ofApril 18.From the outset it was the intent of the Respondentto merge the operations of both Hudson and Berlindat a new and separate facility in Hicksville, NewYork, approximately 40 miles from the Brooklyn loca-tion, and to designate Hudson to survive the mergerof both operations under the name Hudson BerlindCorporation. It was also decided that Hudson Berlindwould recognize and deal with Local 222 for all em-ployees at the new site, because Local 222 was theincumbent in the larger of the two units.In January, without notification to Local 810 of theproposed merger, the Respondent opened negotia-tions with Local 222 for a new contract and, on Janu-ary 31, signed an agreement effective March 15, 1972,toMarch 15, 1975. Between January 31 and March10,Respondent was engaged in the process of trans-ferring its operation from Brooklyn to Hicksville, andemployees on the Brooklyn payroll performed serv-ices and worked at the Hicksville facility. This processwas completed on March 10.After the above collective-bargaining contract wassigned and before the move was completed, 10 ofRespondent's employees who had been on the payrollon January 31 left its employment and were replacedby 10 new employees. Thus, when the move was final-ly completed on March 10, the complement of em-ployees at Hicksville consisted of 21 employees whohad been on Hudson's payroll the date the contractwas signed and 10 new employees hired thereafter.In mid-February, pursuant to contract provisions,Local 810 gave notice to Berlind of its intent to rene-gotiate its contract. In response, Berlind notified Lo-cal 810 for the first time that the Respondent hadassumed control of Berlind's affairs, and that the re-quest was referred to the Respondent. Subsequently,at a conference between Local 810 and the Respon-dent on February 24, Local 810 was advised that theBerlind operations would be moved to Hicksville andmerged with the Hicksville operation around June 1,1Unless otherwise specified, all dates referto the year 1972.203 NLRB No. 63 422DECISIONSOF NATIONALLABOR RELATIONS BOARDand that Local 222 would be recognized as the bar-gaining agent at Hicksville. Local 810 was also in-formed that the agreement between Local 222 and theRespondent covering the proposed warehouse unit atHicksvillehad already been signed. Respondentagreed to submit a copy of the agreement and a sen-iority list.Thereafter, onMarch 15, Local 810 filed unfairlabor practice charges with the Board, and on April7, after soliciting authorization cards from the formerHudson employees who had moved to Hicksville,filed a representation petition. All the warehouse em-ployees at Floral Park were offered employment asemployees of Respondent at Hicksville, and the firstweek of June these employees, 10 in number, beganworking at Hicksville.The Administrative Law Judge found,inter alia,that (1) the Hicksville operation was merely a reloca-tion of the Hudson Brooklyn operation accompaniedby a transfer of the Hudson employees, without ac-companying changes in the character of the job andthe function of the employees in the contract unit; (2)at the time the Respondent executed its contract withLocal 222 on January 31, no question of representa-tion existed since Local 810 had made no demand forrecognition and no petition had been filed; and (3)since the unit of Local 222 was approximately threetimes larger than that of Local 810, and since this ratiowould be preserved in the relocation, the Respondentcould validly presume that Local 222 would in anycase continue to enjoy a majority status.In the circumstances the Administrative Law Judgefound that there was no showing that Local 222 didnot enjoy majority status at the Hicksville warehouse.Accordingly, he recommended that the complaint bedismissed in its entirety. For reasons discussed below,we do not agree.As to the nature of the Hicksville facility, we dis-agree that the relocation of the warehousing operationat Hicksville, which resulted from the merger of theBrooklyn and Floral Park operations, constituted anextension or an accretion to the Local 222 Brooklynunit, and that, therefore, the contract negotiated onJanuary 31 for the Brooklyn warehouse was properlyapplicable and extended to the Hicksville operation.An accretion is found where a relatively small relat-ed operation is included or added to the coverage ofa collective-bargaining unit involving a larger groupof employees' This was clearly not the factual situa-tion here. The record shows that, at the Hicksvillewarehouse, the Respondent combined and mergedthe operations of the former Hudson and Berlind7 See,e.g.,Byron-JacksonDivision,Borg-Warner Corporation,117 NLRB1613, 1616, In. 2.warehouses. It also added some new product lines andused new and improved facilities, such as more load-ing doors and electronic order pickers. This changedthe work flow and permitted a faster and more effi-cient operation.Moreover, the Hicksville warehousewas located 40 miles away from and superseded thetwo former warehouses.Thus, the newly established Hicksville facility wasno more a part of or an accretion to the Brooklynoperation than to the Floral Park warehouse. In ourview it was a new operation, resulting from the closingof two warehouses and the establishing of an entirelynew facility.'Moreover, we do not feel that the Respondent'sconduct can be justified on the basis that the collec-tive-bargaining unit at the Brooklyn warehouse con-tained over three times as many employees as wererepresented by the Charging Party at the Floral Parklocation, and that there was, therefore, a presumptionthat Local 222's majority continued. After the Janu-ary 31 contract was signed, as noted above, 10 of the31 employees at the Brooklyn warehouse chose not totransfer to Hicksville, and 10 new employees werehired between the signing of the contract and beforethe closing down of the Brooklyn operation. Thus, theemployee complement at Hicksville gave neitherunion a conclusive or clearly predominant position, asthere were 21 former Brooklyn employees, 10 employ-ees from Floral Park, and 10 new employees hiredspecifically for the Hicksville operation.' This conclu-sion is further supported by the fact that Local 810was able to obtain a sufficient showing of interestfrom the employees who had moved to Hicksville tosupport a representation petition.As discussed above, from the outset it was the in-tention of the Respondent to recognize Local 222 asthe collective-bargaining representative of employeesto be hired or transferred to the newly establishedHicksville location.While it was not unlawful for theRespondent to enter into a renewal contract with Lo-cal 222 covering the Brooklyn location, by extendingthat contract to a new facility which had not com-menced operations and, therefore, at a time when noemployees were employed, Respondent in effect en-tered into a prehire contract. Accordingly, we findthat, by extending the contract negotiated with Local222 at the Brooklyn location to the Hicksville locationat a time when there were no employees employedwithin the unit, Respondent rendered unlawful assist-ance and support to Local 222 in violation of Section8(a)(1) and (2) of the Act 6SeeSchreiber Trucking Company, Inc,148 NLRB 697, 702;NationalCarloading Corp,167 NLRB 801, 802;General Electric Company,170 NLRB1272, 1273,The Kroger Co,155 NLRB 546, 5495SeePurolator Products, Inc,160 NLRB 80, 836 SeeSchreiber Trucking Company, supra,703, and cases cited in In 11. HUDSONBERLINDCORPORATIONIn the factual situation involved here it was the dutyof the Respondent to remain neutral with respect towhich of the two incumbent unions in the existingwarehouses would be the collective-bargaining repre-sentative at the newly merged facility at Hicksville. Inour opinion the Administrative Law Judge erred infinding that the contract negotiated with Local 222 bythe Respondent was not negotiated in derogation ofourMidwest Piping Iprinciple. It is clear that the verycircumstances of the merger raised a question con-cerning representation. At the time of the negotiationsRespondent admittedly had decided to phase outboth the Brooklyn and Floral Park warehouses and torelocate the work and the employees, represented bytwo differentunions,at a new and different locationunder changed working conditions. By virtue of Local810's representative status, Respondent was on noticethat it was faced with conflicting claims of two unionscurrently representing the employees to be transfer-red.We find it immaterial that on the date the con-tract was signed, January 31, Local 810 had made nodemand and no petition had been filed, or that em-ployees employed at Floral Park were not specificallycovered under the contract.8This case represents a type of viceMidwest Pipingwas designed to prevent: the unilateral selection by anemployer between conflicting representational claimsof two or more unions, which thereby deprived theemployees involved of their rights to have the ques-tion determined by the Board's processes, insuringtheir own freedom of selection. Accordingly, we findthat within the meaning of theMidwest Pipingprinci-ple, the Respondent's conduct violated Section 8(a)(2)of the Act.Further, inasmuch as the Local 222 contract whichRespondent unlawfully applied at Hicksville con-tained a union-securityclause,we find, in accordancewith well-established precedents, that Respondent'sconduct also discriminated with respect to hire andtenure of employment, thereby discouraging member-ship in Local 222 in violation of Section 8(a)(1) and(3) of the Act .9THE REMEDYHaving found that Respondent has engaged in cer-tain unfair labor practices, we shall order that it ceaseand desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.Having found that the Respondent violated the Actby recognizing and bargaining with Local 222 as the7Midwest Piping and Supply Company, Inc.,63 NLRB 1060.8Cf.The Wheland Company,120 NLRB 814, 817;Novak Logging Compa-ny,119 NLRB 1573, 1574, In. 4.9 SeeSchreiber Trucking Company, Inc., supra,703, and cases cited.423representatives for employees in the Hicksville ware-house and by applying the union-security clause tothe employees in the unit, we shall order the Respond-ent to withdraw and withhold recognition from Local222 as the representative of Respondent's employeesin the Hicksville unit unless and until the Board shallcertify it as such representative.We shall also orderthat Respondent cease giving effect to the collective-bargaining contract executed with Local 222 on Janu-ary 31, 1972, or to any modification, extension, renew-al,or supplement thereto. However, this order shallnot be construed to require that Respondent vary anyof the substantive terms, conditions, and benefits foremployees currently in effect.Having found that the collective-bargaining con-tract in question contained a union-security provi-sion,we shall order the Respondent to restore topresent or former employees at Hicksville any fees,dues, fines, or other payments to Local 222 whichwere unlawfully deducted from their pay. Additional-ly, the amounts of reimbursement shall carry interestat the rate of 6 percent per annum.1°CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Local 222 and Local 810 are both labor organi-zations within the meaning of Section 2(5) of the Act.3.By recognizing Local 222 as the bargaining rep-resentative of the employees in the Hicksville, NewYork, warehouse, at a time when there was no repre-sentative group of employees within the unit at Hicks-ville and at a time when a real question concerningrepresentation existed with respect to said unit, andby applying Local 222's union-security contract to thesaid unit as detailed above, the Respondent has ren-dered unlawful assistance and support to Local 222and thereby has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (2) of theAct.4.By applying Local 222's union-security contractto the Hicksville unit, Respondent has discriminatedwith respect to the hire, tenure, and terms and condi-tions of employment of its employees, thereby dis-couraging membership in Local 810 and encouragingmembership in Local 222 and engaging in unfair la-bor practices within the meaning of Section 8(a)(3) ofthe Act.5.By the foregoing conduct, the Respondent hasinterfered with, restrained, and coerced its employeesin the exercise of rights guaranteed by Section 7 of theAct and thereby has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.10 SeeBissoTowboat Company, Inc,192 NLRB 885;Playskool Inc.,195NLRB560, enforcementdenied on other grounds 447 F.2d 66 (C A. 7, 1973). 424DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Hud-sonBerlindCorporation (Greenman Brothers),Hicksville, New York, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Giving unlawful assistance or support to Local222 or any other labor organization.(b)Recognizing the abovemamed labor organiza-tion as the representative of any of its employees inthe Hicksville warehouse unit for the purpose of deal-ing with Respondent concerning grievances, labordisputes, wages, rates of pay, hours, or other termsand conditions of employment.(c)Giving any force or effect to the collective-bar-gaining agreement executed with the above-namedlabor organization on January 31, 1972, or to anymodification, extension, renewal, or supplementthereto, provided, however, that nothing herein shallrequire Respondent to vary or abandon any wage,hour, seniority, or other substantive feature of its rela-tionswith its employees, which has been establishedin the performance of this agreement, or to prejudicethe assertionby employees of any rights they mayhave thereunder.(d) Encouraging membership in the above-namedor any other labor organization and discouragingmembership in Local 810, Steel, Metals, Alloys, andHardware Fabricators and Warehousemen, affiliatedwith InternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or inany other labor organization, by discriminating withrespect to the employees' hire, tenure, and terms andconditions of employment.(e) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their right to self-organization, to form, join, orassist any labor organization, to bargain collectivelythrough representatives of their own choosing, to en-gage in concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection, orto refrain from any or all such activities, except to theextent that such right is affected by the provisions ofSection 8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Withdraw and withhold all recognition fromLocal 222 as the collective-bargaining representativeof any of its employees at the Hicksville warehousefor the purpose of dealing with Respondent concern-ing grievances, labor disputes, wages, rates of pay,hours of employment, or other terms or conditions ofemployment, unless and until the Board shall certifysaid labor organization as such representative.(b)Reimburse all present and former employees attheHicksville warehouse, except those who joinedLocal 222 prior to the execution of the union-securityprovision in the contract executed on January 31,1972, for all initiationfees,dues, and other moneys,if any, paid by or withheld from them pursuant to theterms of said collective-bargaining contract, in themanner provided in The Remedy section of this Deci-sion.(c)Post at its warehouse in Hicksville, New York,copies of the attached notice marked "Appendix." "Copies of said notice, on forms provided by the Re-gional Director for Region 29, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto its employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.11 In the event that thisOrder is enforcedby a Judgment of a United StatesCourt of Appeals,the words in the notice reading"Posted by Order of theNationalLaborRelations Board" shall read "PostedPursuant to a Judgmentof the United States Courtof AppealsEnforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL withhold and withdraw all recogni-tion from Local 222, affiliated with InternationalProduction, Service and Sales Employees Union,as the collective-bargaining representative of anyof our employees at the Hicksville facility,unlessand until so certified by the National Labor Re-lations Board.WE WILL NOT give any force or effect to thecollective-bargaining agreement executed by us HUDSONBERLINDCORPORATION425on January 31, 1972, with the above-named labororganization, or any modification, extension, re-newal, or supplement thereto. We will not, how-ever, abandon any benefits which have beenestablished under the contract.WE WILL NOT give any unlawfulassistance orsupport to the above-named or any other labororganization.WE WILL NOT encourage membership in theabove-named labor organization or to any otherlabor organization.WE WILL NOT encourage membership in theabove-named labor organization and discouragemembership in Local 810, Steel, Metals, Alloysand Hardware Fabricators and Warehousemen,affiliatedwith International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America, or in any other labor organi-zation, with respect to hire, tenure, and terms andconditions of employment.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their right to self-organization, toform, join, or assist any labor organization, tobargain collectively through representatives oftheir own choosing, to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities, except to the ex-tent that such right is affected by the provisos inSection 8(a)(3) of the Act.WE WILL reimburse you for all initiation fees,dues, and other moneys checked off from yourpay as the result of the illegal contract signed byus on January 31, 1972.All our employees are free to become or remain, orto refrain from becoming or remaining, members ofany labor organization, except to the extent that suchrightmay be affected by the provisos in Section8(a)(3) of the Act.HUDSON BERLIND CORPO-RATION (GREENMANBROTHERS, INC.)(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 18 Court Street, Fourth Floor, Brook-lyn,New York 11241, Telephone 212-596-3535.DECISIONHENRY L. JALETTE, Administrative Law Judge: This caseinvolves allegations that the Respondent, Hudson BerlindCorporation, violated Section 8(a)(1), (2), and (3) of the Actby executing a contract with Local 222, affiliated with Inter-national Production, Service and Sales Employees Union(hereinafter referred to as Local 222) relating to the termsand conditions of employment of its employees at a newplant to be opened by Respondent in Hicksville, New York,at a time when the Respondent did not employ any unitemployees at such plant, at a time when Local 222 had notbeen duly designated by a majority of the unit employeesas their exclusive representative,and at a time when a validquestion concerning representation existed at the Hicksvilleplant. The allegations are contained in a complaint issuedon August 4, 1972, pursuant to a charge filed by Local 810,Steel,Metals, Alloys and Hardware Fabricators and Ware-housemen, affiliated with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica (hereinafter referred to as Local 810) on March 15,1972.The hearing was held in Brooklyn, New York, on October2, 1972.Upon the entire record, including my observation of thewitnesses, and after consideration of the briefs filed by Gen-eral Counsel and Respondent, I make the following findingsof facts,conclusionsof law,and recommendations.FINDINGS OF FACTI.THE FACTSPrior to on or about May 30, 1972, H. Berlind, Inc. (here-inafter referred to as Berlind),a New York corporation, wasengaged in the wholesale distribution and sale of householdgoods and related products with its principaloffice andplace of business at Floral Park, New York. Local 810 wasthe collective-bargaining representative of the warehouseemployees and there was a collective-bargaining agreementwith an expiration date of April 18, 1972.On or about September 1, 1971, Berlind was purchasedby Greenman Brothers, Inc. (hereinafter referred to asGreenman).Prior to February 28, 1972, Hudson Housewares Corp.(hereinafter referred to as Hudson)was engaged in thewholesale distribution and sale of household goods andrelated products with its principal office and place of busi-ness in Brooklyn, New York. Local 222 was the collective-bargaining representative of Hudson's warehouse employ-ees and there was a collective-bargaining agreement with anexpiration date of March 15, 1972.On or about December 16, 1971, Hudson was purchasedby Greenman. In January 1972, Greenman renamed the 426DECISIONSOF NATIONAL LABOR RELATIONS BOARDHudson corporation Hudson Berlind Corporation, the Re-spondent herein.'On or about January 31, 1972, Respondent and Local 222executed a new collective-bargaining agreement effectivefrom March 15, 1972, to March 15, 1975. At the time thisagreement was executed Respondent was still engaged inthe wholesale distribution and sale of household goods andrelated products from its place of business in Brooklyn,New York. However, Respondent had decided before Janu-ary 31 to close down its Brooklyn operations and transferthem to Hicksville,and the contract which it entered intowith Local 222 on January 31, 1972, covered operations notonly at the Brooklyn plant but also at the Hicksville plant.On January 31, the date of the execution of the contract,Respondent employed 31 warehousemen.Between January 31 and March 10, Respondent was en-gaged in the process of transferring its operations fromBrooklyn to Hicksville, and in doing so employees of theBrooklyn facility performed services and worked at theHicksville facility.This process was completed on March10.During the moving process from January 31 to March 10,10 of Respondent's employees who had been on the payrollon January 31 left its employ and were replaced by 10 newemployees. Thus, when the move was finally completed onMarch 10, the complement of employees at Hicksville con-sisted of 21 employees who had been on the payroll onJanuary 31 and 10 employees hired between January 31 andMarch 10.While this process was going on, events were occurring atthe Floral Park warehouse which were to lead to this pro-ceeding. As noted earlier, Local 810 had a contract withBerlind with an expiration date of April 18, 1972. AfterLocal 810 sent out the usual 30-day and 60-day notices fortermination or modification of the contract,Local 810 Pres-identDennis Silberman was advised by Morris Berlind,former owner of Berlind,that he had no authority to negoti-ate and Greenman would be in touch with him.Thereafter,the attorneys for Greenman arranged a meeting with Silver-man on February 24 where they advised him that Green-man had taken over both Berlind and Respondent and thatboth companies were to be moved to Hicksville.They toldSilverman that inasmuch as Respondent employed moreemployees than Berlind Respondent considered it right andproper that Local 222 represent the employees at Hicksville.Silverman responded by pleading ignorance of such mat-ters and stated he was there to negotiate a contract forBerlind'semployees.The attorneysrefused.Silvermanasked when they expected to move the Berlind company toHicksville and the attorneys told him the lease at FloralPark was expiring on June 1.The meeting ended with a promise by the attorneys tosubmit to Local 810 a copy of the Local 222 contract anda seniority list of the Brooklyn warehouse employees.Thereafter,Local 810 filed the charge herein. Other meet-ings were held thereafter and all the warehouse employeesat Floral Park were offered employment as employees of' Jurisdiction is not in issue.The complaint alleges, the answer admits, andI find that at all times material herein Respondent met the Board's $50,000direct outflow standard for the assertion of jurisdiction.Respondent at Hicksville. In the first week of June, theseemployees, 10 in number, began working at Hicksville.At some point during this period, Local 810 attempted toorganize the employees at Hicksville and on April 7 it fileda petition for an election in Case 29-RC-1961. Action onthe petition has been held in abeyance because of the instantproceeding.11ANALYSIS AND CONCLUSIONSAccording to the complaint there are three separate basesfor holding that Respondent violated Section 8(a)(1), (2),and (3)of the Act by executing a contract withLocal 222on January31 covering the operations to be opened inHicksville: At the time of the execution of the contract, (1)Local 222 was not the duly designated representative of amajority of the warehouse employees at the Hicksville plantcovered bythe contract;(2)Respondent did not employany warehouse employees at the Hicksville plant; and (3)there existed a question concerning the representation of theemployees to be employed at the Hicksville plant.As tothe first basis for finding a violation,I am uncertainof General Counsel's theory.No evidence of Local 222'smajority status in any unit was adduced at the hearing. Asan incumbent union at the Brooklyn warehouseLocal 222was entitled to a presumptionof majorityin a unit of 31employees when it executed the contracton January 31.Since the contractof January31 covered the Hicksvillewarehouse in addition to the Brooklyn warehouse, Local222 may not have been entitled to a presumption of majorityin the Hicksville unit,but the record indicates that onMarch 15,1972,when theHicksville warehouse becamefully operative,itwas staffedby 31 employees (the samenumber as were employedon January31),21 of whom hadbeen employees of the Brooklyn warehouseon January 31.Although we do not know whether the 21 "old" employeeswere membersof Local 222or had designated it to representthem,the figures alone suggestthat Local222 enjoyed ma-jority status when the plant became fully operative. In anyevent,the burden was on General Counsel to show thatLocal 222 did not enjoy majoritystatus at the Hicksvillewarehouse.This he failed to do.As to the second basis for finding a violation, namely,that at the time of the execution of the contract Respondentdid not employ any warehouse employees at Hicksville, thelaw seems clear. It is unlawful for an employer to recognizea union as the representative of his employees when theyhave not yet been hired and have not been afforded theopportunity to decide who, if anyone,will be their represen-tative for purposes of collective bargaining.SafewayStores,Incorporated,Ill NLRB968;John B.Shriver Company,103NLRB23, 28.Even wherethe employerhas hired someemployees and has begun production, his recognition of aunion will be deemed unlawful unless at the time he grantsrecognition he has in his employ a representative comple-ment of employees.Lianco ContainerCorporation,173NLRB 1444,1448. I do not understand Respondent to quar-rel with these principles.WhatRespondent is saying is thatit did not sign a contract covering employees to be hired atHicksville,but rather, that it signed a contract covering itsemployees at Brooklyn who were to be the same employees HUDSONBERLINDCORPORATIONemployed at Hicksville.In effect,what Respondent is herecontending is that the facts show a relocation of operationsemployingthe same employeesand that thecases relieduponby GeneralCounsel are distinguishable.In support of his position,General Counsel relies on twotypes of cases.One type is a line of representation casesdealing with contract bar rules in merger and plant reloca-tion situations;the other type involves unfair labor practiceproceedings in similar situations.As to this latter type ofcase,General Counselreliesprincipally onSchreiber Truck-ing Company, Inc.,148 NLRB 697.In my judgment,the facts of that case render it inapplica-ble to this case.InSchreiber,inmerging operations fromGreensburg and Pittsburgh,Pennsylvania,and relocating inIrwin,Pennsylvania,the respondent executed a contractwith the union which had represented a unit of two employ-ees at the Greensburg terminal and froze out a unit of 11employees at the Pittsburgh terminal represented by an-other union.In staffing the Irwin terminal,the respondenthired new employees for the purpose to the exclusion of oldemployees at the Pittsburgh terminal.Thus,Schreiberpre-sents a situation not only of plant merger and relocation,but also of staffing of the new plant by employees newlyhired for the new plant.In addition,Schreibercontractedwith the union which had represented the smaller of the twounits being merged.In this case,the new warehouse wasstaffed in substantialpart by oldemployees and Respon-dent contracted with the Union representing the larger ofthe two groups to be merged.W. L. Rives Company,136 NLRB 1050, cited by the TrialExaminer inSchreiberand by General Counsel at the hear-ing, is similarly factually distinguishable from this case.There,Rivesset up a separate operation to which it transfer-red unit work,and then it recognized the Pipefitters Unionand employed that union's members to do the work for-merly performed by the employees represented by theSheetmetal Workers Union.The third unfair labor practice case relied upon by theGeneral Counsel isPurolator Products, Inc.,160 NLRB 80,and it too is factually distinguishable.InPurolator,the con-tractwas found to be unlawful because the union withwhom the company had signed a contract did not representa majority of the employees in the unit.The record in thiscase does not support such a finding.In short,the facts of the unfair labor practice cases citedby General Counsel are so different from the facts of thiscase that they cannot be viewed as authority for finding thecontract herein unlawful.Of course,case precedent is notessential if it appears that Respondent's conduct was in factviolative of established principles.My difficultyhas been indetermining which principle of law Respondent violated.Local 222 was not a minority union and the contract wasnot truly a prehire contract because Respondent intendedto, and did, transfer its Brooklyn employees to Hicksville.It is this fact, the transfer of employees from Brooklyn toHicksville,which distinguishes this case from those reliedon by General Counsel. As I have noted earlier, GeneralCounsel relies on representation cases in support of hiscontention that the contract herein was unlawful. One ofthese cases,the lead case actually, isGeneral Extrusion Com-pany, Inc.,121NLRB 1165.In that case, the Board laid427down the rule that a contract does not bar an election ifchanges have occurred"in the nature as distinguished fromthe size of the operations between the execution of the con-tract and the filing of the petition, involving (1) a merger oftwo or more operations resulting in creation of an entirelynew operation with major personnel changes. . . ." Inadopting this rule,the Board added,"a mere relocation ofoperations accompanied by a transfer of a considerableproportion of the employees to another plant, without anaccompanying change in the character of the jobs and thefunctions of the employees in the contract unit,does notremove a contract as a bar."It is this latter statement of the Board which I believe isapplicable to the facts of this case. While the Board did notdefine what it meant by a considerable proportion of theemployees,it appears to me that the transfer of 21 out of 31employees employed when the contract was executed in-volves the transfer of a considerable proportion of the em-ployees. As to the character of the jobs and the functionsof the employees in the contract unit, they remained un-changed by the merger and relocation.Before the merger,the operation consisted of the wholesale sale and distribu-tion of household goods and related products employingone classification of employees,warehousemen.With theexception of the addition of a few new product lines, theoperation remained the same after the merger and still em-ployed only one classification of employees. Although theHicksville warehouse was more modern and new equipmentwas used to handle the goods,the work was still warehous-ing.But even where a merger and relocation result in an en-tirely new operation, a contract executed prior to the mergerand relocation may still operate as a bar if at least 30 percentof the employee complement at the time of the hearing wasemployed at the time the contract was executed and 50percent of the employee classifications had been filled.TheKroger Company,155 NLRB 546, 549. In this case, there wasa single classification and 20 of the 31 employees employedatHicksville at the time of the hearing herein were em-ployed at the time the contract was executed. Thus, ap-plyingGeneral Extrusionstandards, the contract of Local222 would be deemed a bar to a representation petition byLocal 810 filed after January 31 .1The last basis asserted for finding the contract unlawfulis that it was entered into in derogation of theMidwestPipingprinciple, which holds that "an employer faced withconflicting claims of two or more rival unions which giverise to a real question concerning representation may notrecognize one of these unions until its right to be recognizedhas been finally determined under the special proceduresprovided in the Act.- 3In arguing that the Midwest Piping principle is applicableherein,General Counsel combines two circumstances. Hefirst states that at the time Respondent entered into theJanuary 31 contractitwas awarethat Local 810representeditswarehousemen at Floral Park.He then proceeds to pointout the fact of the meetings between Local 810 and2 InSchreiber,the Board relied on the fact that theGeneral Extrusionstandards had not been met at the time the contract was executed.3MidwestPiping & Supply Company,Inc, 63 NLRB 1060, 1070. 428DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent's attorneys after January 31, and he adverts tothe charge in the instant case and the petition filedby Local810 on April 7. He concludes from this that "The conflictingapparently plausible claims of the two rival unions gave riseto a real question concerning representation."GeneralCounsel does not explain,however,how the events after theexecution of the contract on January 31 prove that on Janu-ary 31 thereexisted a real question concerning representa-tion of the employees to be employed at Hicksville.On January 31, Local 810 had made no demand for rec-ognition and no petition had been filed.It istrue that theMidwest Pipingprinciple applies even where no petition hasbeen filed.The Wheland Company,120 NLRB 814, 817;Novak Logging Company,119 NLRB 1573.But where nopetition has been filed,one must examine the factual cir-cumstances in existence at the time the employer recognizesand contracts with the allegedly favored union to determinewhether he was on notice of the existence of a real questionconcerning representation.As Respondent concedes, onJanuary 31, it knew of the forthcoming jnerger and reloca-tion of operations,and the record indicates that it knew ofLocal 810's repiesentative status at Floral Park.4However,Respondent also was conscious of the fact that the Local222 unit comprised 31 employees and that of Local 810comprised only 10 employees.Based on these figures, Re-spondent contends there was no basis for it to believe thatthere existed a real question concerning representation. Cer-tainly,ifall employees employed at both warehouses on4 I do not credit the testimony of David Goldberg that he did not knowat the time the contract was negotiated with Local 222 that Local 810 enjoyedrepresentative status for the warehousemenat Floral Park and had a collec-tive-bargaining agreementwith BerlindJanuary 31 had accepted transfers to Hicksville, any peti-tion filed by Local 810 would not have been entertainedbecause of Local 810's inability to make a 30 percent show-ing of interest based on its Floral Park representation alone.While Respondent could have assumed that not all 31Brooklyn employees would transfer, there was no reason forit to assumethat all Floral Park employees would accepttransfers. If both groups accepted transfers in equal per-centagesLocal 810 would still have been unable to meet the30-percent showing of interest requirement. In short, on thefacts herein, I find that on January 31 there did not exist areal question concerning representation and Respondent'sexecution of a contract with Local 222 covering the Hicks-villewarehousedid not conflict with theMidwest Pipingprinciple.For all the foregoing reasons, I shall recommend thatcomplaint herein be dismissed.CONCLUSIONS OF LAW1.Hudson Berlind Corporation is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Local 810, Steel, Metals, Alloys and Hardware Fabri-cators and Warehousemen, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, and Local 222, affiliated with Interna-tional Production, Service and Sales Employees Union, are,each of them, labor organizations within the meaning ofSection 2(5) of the Act.3.General Counsel has failed to establish by a prepon-derance of the evidence that Respondent violated Section8(a)(1), (2), and (3) of the Act.[RecommendedOrder omitted from publication.]